November 17. 1250

Hon. Coke'R.~Stevenson,Jr.
Administrator
T~XBS Liquor Ccatrol Board
Austin, Texas              Opinion No. v-1121
                                 Re: Authority of the Texas
                                     Liquor Control Board to
                                     ierruea package store
                                     permit to a non-profit
                                     corporationwhich has
Dear Mr. Stevenson:                  no capital stock.
         You have asked our o~plnlonas to the legality of
ls~ulng a package store permit to the Variety Club of &uston.
The Variety Club is a corporationorganized under i3ubdivlsion
2 of Article 1302; .Vernon'sCivil Statutes, Its charter speclfy-
lng~that,ltwas;formed for the support of benevolent, charlta-
ble and educationalundertakingsand projects. The oorporation
has-issued no stock, We ,quote,fromyour Letter as follows:
               "This ~deparbnenthas,taken the position that
          the ~resldentlalrequlreqrba8~to ownership of
          fifty-one per sent of the stock of any corpora-
          tion applying for a’paokage store permit 18 man-
          datory and must,be stitisfled~beforesuch permit
          may be~~lssued. It has been the policy of.this
          department to requlre.proofof Texas residence
          of stoolcholders ovning flity-one per~oent of the
          stook before.any corporation is Issued a permit.
          In this Instance, the Variety Club of Rouston‘is
          of the opinion that bec.ausethey are a non-profit
          corporation,they do not have to furnish such
          proof. We would appreciate your valuable opinion
          as to whether or not Section 18; Artltcle,Ibf the
          Texas LiqiiorCdntrol Act; Article 666-18, V.P.CJ
          requires all applicant oorporatlonsto furnish
          proof of Texas residence of stockholderswho own   ”
          fifty-one fir oent of the stock of the corporation.
          (Parentheticalmatter addee.)

     -- We quote, in part, Article 666-18, Vernon's Penal Code,
as fouows :
Ron. Coke R. Stevenson, Jr., Page 2 (V-1121)


           "NO person who has not been a citizen
      of Texas for a period of three (3) years
      Immediatelypreceding the filing of his
      application therefor shall be eligible to
      receive a permit under this Act. No per-
      mit shall be issued to a corporationunless
      the same be incorporatedunder the laws of
      the,State and unless at least fifty-one
       (5s) per cent of the stock of the oorpo-
      ration Is owned at all times by citizens
      who have resided within the State for a
      perLod,of three years and whc possess the
      quallflcatlonsrequired of other applicants
      for permits; provided, however, that the
      restrictionscontained in the preceding.
      clause Still not apply to domestic cornora-
      ticins,or to'forelgncorporationstha;;were
      doing business In this State under charte?
      or'permit prior to August 24, 1935. Partner-
      ships, firms, and associationsapplying for
      permits shall'be ciomposedwholly of citizens
      po8sessl,ng.th&~-~quallflcatlons
                                    above enumer-
      ated. . . .":
          Specific provisionstiremsde with reference to
quallflcationawhioh.mustbe metby individuals,partner-
ships, flrms,"~assodiationsan&corporations which have
issued stock whenlapplgingfor permits under the Uquor
Control Act. We agree with y&u that 8 ctirporatlon which
has Issued stioHcmtit.mnish 'proofthat at least iifty-
one per cent of the stock of the corporation Is owned by
citizens @o hsve resided within the Sttitefor a period of
three.'years,beforeS-package store'permltcan be lasued to
such a corporation.:Obviously, a ~corporatlonorganized
wItho& capital stoqk cantiotfurnish the proof required for
issuance of a permit and no provlslon w&s made by the bgls-
lature with reference to the~iasuanceof a permit to a cor-
poration tihichhas Issued ti stobk. No rlghts'or privileges
exist underthe Liquor Control hw except those expressly
granted therein.
          Article 666-4, Vernon's Penal Code, provides, in
part, that:
         "It shall not be unlawful to manuf8uture,
     distill, brew, sell, Import, export, trans-
     port, distribute,warehouse, store, pos8888,
     possess for the purpose of sale, bottle,rec-
     tify, blend, treat, fortify, mix, or process
   HIJ~.   Coke R. Stevenson, Jr., Page   3 (V-1121)


           any liquor in this State, nor to possess any
           equlpnent or material designed for or capable
           of use for manufacturing liquor mvlded   that
           the rights or DrlvlleRes so to do are nranted
           by any movlslon of this Act. It is further
           exDressls Drovlded that any rbhts or prlvi-
           lenes granted by the movlslons of this Sec-
           tion, as exceDtlons to the Drohibited acts in
           other sections shall be enjose* and exercised
           only in the manner as Drovided. Any act done
           by anY person which is not Rrauted In this Act
           Is hereby declared to be unlawful." (Emphasis
           added.)
            It is clear, as shown in the above quoted provisions
  of Article 666-4, V.P.C., that no right or privilege exists
  with reference to the handling of liquor unless expressly granted
  in the Liquor Control Act. We find no provision In the Act au-
  thorizing the Issuance of a package store permit to a non-profit
  corporation which has issued no stock.  We conclude that a pack-
  age store permit may not be Issued to a corporation which has no
  capital stock and therefore does not comply with the stock own-
  ership requirements of the Act.
                              SUMMARY
                A package store permit may not be Issued   c
           to a non-profit corporation which has issued
           no stock (Arts. 666-4 and 666-18, V.P.C.).

                                            Yours very truly,
APPROVED:                                     PRICE DANIEL
                                            Attorney General
Ned McDaniel
State Affairs Division
Everett Hutchinson
Executive Assistant
Charles D. Mathews
First Assistant